Citation Nr: 0204942	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  01-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Payment of accrued benefits based on a claim of entitlement 
to special monthly compensation based upon the need for 
regular aid and attendance, or at the housebound rate.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty from January 1945 to November 
1947.  He died in April 2000.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision from the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana, (the RO) which denied the appellant's 
claim for payment of accrued benefits based on a claim of 
entitlement to special monthly compensation based upon the 
need for regular aid and attendance, or at the housebound 
rate.


FINDINGS OF FACT

1.  At the time of his death, service-connection was in 
effect for the veteran's rheumatic heart disease, evaluated 
as 100 percent disabling; a seizure disorder, evaluated as 20 
percent disabling; and rheumatoid arthritis, evaluated as 10 
percent disabling; his combined disability rating was 100 
percent.

2.  In an April 2000 decision, the RO granted service 
connection for the cause of the veteran's death.

3.  The veteran suffered from various disabilities, to 
include service-connected heart and seizure disorders, which 
rendered him so nearly helpless as to need the regular aid 
and attendance of another person.


CONCLUSION OF LAW

The criteria for payment of accrued benefits based on a claim 
of entitlement to increased special monthly compensation, 
based on the need for aid and attendance have been met.  38 
U.S.C.A. §§ 1114(l), 5121, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.351, 3.352, 3.1000 (2001); see also 66 Fed. Reg. 
45, 620, 45, 630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA at the time of the decision on appeal, 
VA's duties have been fulfilled.  In this regard, the Board 
first points out that it has rendered a favorable 
determination of this claim.

VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  The appellant was notified in the 
April 2000 rating decision, and the statement of the case, 
that the criteria for payment of accrued benefits, based on a 
claim of entitlement to increased special monthly 
compensation, based on the need for aid and attendance or at 
the housebound rate, had not been met.  That is the key issue 
in this case, and the RO's decision, and the statement of the 
case (SOC), informed the appellant of the evidence required 
to substantiate her claim.  The RO also informed the 
appellant of the requirements for a successful claim, and the 
provisions of the VCAA, in an April 2001 supplemental 
statement of the case (SSOC).  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC, and SSOC informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  In this case, the appellant has 
not referenced any unobtained evidence that might aid her 
claim.  The RO requested all relevant treatment records 
identified by the appellant.  Given the foregoing, there is 
more than sufficient evidence of record to decide her claim 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Accrued Benefits

The appellant's claim for accrued benefits is based on a 
claim of special monthly compensation (SMC) based upon the 
need for regular aid and attendance, or at the housebound 
rate. 

Chapter 11 of title 38 of the United States Code providing 
for service-connected compensation benefits makes no 
provision for the payment of disability compensation to 
survivors and may not pursue disability compensation claims 
of a veteran, even as heirs to the veteran's estate.  Haines 
v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998), cert. denied, 
526 U.S. 1016 (1999).  Instead, Congress established a 
procedure whereby a limited amount of "accrued benefits" due 
to the deceased veteran could be recovered by designated 
individuals.  This scheme was eventually codified at 38 
U.S.C.A. § 5121(a), which allows benefits accrued within two 
years of the veteran's death to be paid first to the 
surviving spouse, then to any surviving children, surviving 
parents, and in some cases to the person who bore the expense 
of the veteran's last sickness and burial.  

The implementing regulation, 38 C.F.R. § 3.1000(a), provides 
that where death occurred on or after December 1, 1962, 
periodic monetary benefits (other than insurance and 
servicemembers' indemnity) authorized under laws administered 
by VA, to which a payee was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed two years prior to the last date of entitlement 
as provided in Section 3.500(g) will, upon the death of such 
person, be paid to that person's spouse, if living.

The veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed.Cir. 1998).  In addition, an application for 
accrued benefits must be filed within 1 year after the date 
of death.  38 C.F.R. § 3.1000(c).  

In this case, in February 1999, the veteran filed a claim for 
special monthly compensation (SMC) based upon the need for 
regular aid and attendance, or at the housebound rate.  See 
38 U.S.C.A. § 1114(l) (West 1991).  In a decision, dated in 
June 1999, the RO denied the claim.  After additional 
evidence was obtained, the RO again denied the claim in 
October 1999.  In January 2000, the veteran filed a notice of 
disagreement, and that same month, the RO issued a statement 
of the case.  The veteran died in April 2000.  This was prior 
to the expiration of the appellate period for filing an 
appeal.  See 38 C.F.R. § 20.302 (2001).  Under the 
circumstances, it appears that the veteran's SMC claim was 
pending at the time of his death.  Jones; see also Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd 102 F.3d 1236 
(Fed. Cir. 1996); cert. denied 117 S.Ct. 2478 (1997).  
Furthermore, the appellant filed her claim for accrued 
benefits in April 2000, and as this was within one year of 
the date of the veteran's death, the filing requirement at 38 
C.F.R. § 3.1000(c) is met.  

The issue at this point is whether the veteran met the 
criteria for SMC based upon the need for regular aid and 
attendance, or at the housebound rate.  A veteran will be 
considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment. " Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

At the time of his death, service-connection was in effect 
for the veteran's rheumatic heart disease, evaluated as 100 
percent disabling; a seizure disorder, evaluated as 20 
percent disabling; and rheumatoid arthritis, evaluated as 10 
percent disabling; his combined disability rating was 100 
percent.  

The veteran's death certificate shows that he passed away on 
April 13, 2000.  The causes of death are listed as "COPD 
(chronic obstructive pulmonary disease) respiratory 
failure," due to or as a consequence of, "rheumatic heart 
disease/rheumatic fever," due to or as a consequence of, 
"congestive heart failure."  

The medical evidence in this case includes VA outpatient 
treatment reports, dated between 1998 and 1999, reports from 
the North Oaks Hospital (and associated medical reports), 
dated in 1999, a VA "aid and attendance of housebound" 
examination report, dated in May 1999, and a VA field 
examination report, dated in January 2000.  The Board further 
notes that the claims file also includes a statement from a 
VA physician, received in January 2001, which may not be 
considered as part of the appellant's accrued benefits claim 
because it was not evidence in the veteran's file at the date 
of his death.  See 38 U.S.C.A. § 5121(a).  Nor does this 
statement fit within any recognized exception to this rule.  
See Hayes (Mildred) v. Brown, 4 Vet. App. 353, 360-61 (1993) 
(certain evidence submitted after veteran's death may be 
deemed to have been in the file at the date of death). 

The VA outpatient treatment reports, dated between 1998 and 
1999, show treatment for conditions and symptoms that 
included recurrent pneumonia, shortness of breath, cor 
pulmonae, and coronary artery disease.  The veteran's medical 
history was noted to include COPD, CVA (cerebrovascular 
accident), rheumatic arthritis, a seizure disorder (with the 
last seizure in 1996), subdural hematoma, and an abdominal 
aortic aneurysm.  The reports note a longstanding history of 
smoking beginning at age 16, with usage as high as two to 
three packs per day, and that he smoked until at least 
November 1998.  A November 1998 report noted that the veteran 
had to stop three to four times to climb the 13 steps to his 
front door.  
A March 1999 report notes that the veteran was a high risk 
for falls.  A May 1999 report indicates that the veteran used 
a walker and could walk no more than a block, that he was 
independent with ADL's (activities of daily living), that a 
four-wheel scooter was recommended, and that he should use 
other assisted living aids.  A July 1999 report contains an 
assessment of mitral valve regurgitation with severe 
pulmonary dysfunction and asbestosis.  

The reports from the North Oaks Hospital (North Oaks) (and 
associated medical reports), dated in 1999, show that the 
veteran was admitted on about three occasions between January 
and February of 1999, for symptoms that included shortness of 
breath, dyspnea on exertion, peripheral edema and orthopnea.  
An echocardiography report shows that the veteran had a 
severely calcified mitral valve with evidence of severe 
mitral stenosis and severe mitral regurgitation.  The 
diagnoses included congestive heart failure, coronary artery 
disease, COPD and atrial fibrillation. 

A VA "aid and attendance of housebound" (A&A) examination 
report, dated in May 1999, shows that the veteran reported 
the following: he was using oxygen at home; he had quit 
smoking six months before; his last seizure was in 1996 or 
1997; his typical day involved watching television; he left 
home about five times per month for medical visits; he could 
walk 50 feet; he was able to shave, shower, feed and dress 
himself; and that his wife did all of the driving, shopping, 
cooking and cleaning.  On examination, he was oriented times 
three.  His heart was generally regular, with tachycardia, 
and no gallops or rubs.  A chest X-ray revealed borderline 
cardiomegaly with pulmonary vasculature possibly representing 
early failure.  There was COPD, and minimal pleural effusion 
in the right lower hemithorax.  The impressions included 
seizure disorder, renal insufficiency, status post subdural 
hematoma, and COPD.  

A VA "report of examination" (field report) dated in 
January 2000, shows that the examiner determined the 
following: the veteran could only walk four to five steps, 
with shortness of breath and risk of fall; he could only care 
for the needs of nature with assistance/supportive weight; he 
could only feed himself if his food was prepared and given; 
he could only get out of bed with assistance; he could only 
dress himself with assistance to pull up his pants and button 
his shirt, etc.  The examiner further determined that he 
could not travel (apart from medical appointments), that he 
could not bath himself (requires supervision); that he could 
not remain in bed all day (must sit); and that he could not 
get out of doors (other than to appointments).  He could not 
take brief excursions away from home, and he did not dress 
and undress for the examination without help.  He was noted 
to be at home, and under the care of a nurse.  He had the 
mental ability to contract or manage his affairs, but he 
could not follow up due to shortness of breath and frailty.  
The examiner noted that the veteran had occasional 
incontinence and confusion as to his location.  The examiner 
stated that the veteran had severe mitral valve/aortic valve 
insufficiency, severe COPD and asbestosis causing the veteran 
to be acutely short of breath and oxygen deprived.  The 
examiner noted that the veteran had fallen with resulting 
injury due to lack of oxygen, that he had memory problems, 
poor retention secondary to age and CVA, and that he was a 
fall risk.  Finally, the examiner noted that the veteran was 
wheelchair bound and "primarily home bound."

The Board finds that the evidence is sufficient to establish 
that the veteran required the regular aid and attendance of 
another person.  In this regard, the Board first notes that 
although some findings in the VA outpatient treatment reports 
and the May 1999 VA examination report indicate that the 
veteran was somewhat mobile (i.e, that he used a walker and 
could walk short distances) and that he was independent with 
ADL's, the Board finds that the January 2000 VA examination 
report, which is the most recent evidence of record, is more 
probative of the veteran's condition.  This report indicates 
that the veteran was under a nurse's care, that he could not 
perform any listed ADL without assistance, and that he was 
wheelchair bound and "primarily home bound."  The Board's 
decision is consistent with the medical evidence which shows 
that the veteran was noted to be at a high risk for falls, 
that a four-wheel scooter had been recommended, that he was 
told to use other assisted living aids, and that he had 
undergone longstanding treatment for his heart and seizure 
disorders.  As a final matter, it is clear that the veteran 
had severe pulmonary disorders, to include COPD, for which 
service connection was not in effect.  However, to the extent 
that these disorders may have resulted in the need for aid 
and attendance, the January 2000 VA examination report does 
not clearly disassociate the symptoms of the veteran's 
service-connected heart disorder (which was evaluated as 100 
percent disabling) or his service-connected seizure disorder, 
from his nonservice-connected pulmonary disorders, nor is 
there any other such evidence in the claims file.  In such 
cases, 38 C.F.R. § 3.102 requires that reasonable doubt on 
any issue be resolved in the appellant's favor.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  

In the Board's view, the appellant's claim is adequately 
supported by clinical and special test findings.  Resolving 
all reasonable doubt in the appellant's favor, the Board 
finds that the veteran was so nearly helpless as to require 
the regular aid and attendance of another person.  In other 
words, the criteria for entitlement to special monthly 
compensation on account of the need for the regular aid and 
attendance of another person have been met.  38 U.S.C.A. § 
5121; 38 C.F.R. §§ 3.351, 3.352.

In closing, the Board notes that the grant of special monthly 
compensation based on aid and attendance effectively renders 
moot the issue of entitlement to special monthly compensation 
on the basis of being housebound, since special monthly 
compensation based on aid and attendance is the higher 
benefit and payable at a higher rate.


ORDER

Special monthly compensation by reason of the need for aid 
and attendance of another person, for accrued benefits 
purposes, is granted. 


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

